Citation Nr: 0628675	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left eye disorder, 
currently claimed as diplopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1954 to 
December 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2000 the Board reopened the veteran's claim for 
service connection for a left eye disorder.  In October 2000 
and September 2003 the Board remanded the issue for further 
development.  


FINDING OF FACT

The veteran's left eye disorder, claimed as diplopia, is due 
to service.  


CONCLUSION OF LAW

The veteran's left eye disorder was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A December 4, 1954 service medical record showed that the 
veteran was struck in the left eye, the examination found 
left peciorbital tissue and eyelid swollen and discolored, 
there was small contusion of the left orbit, pupil reacted 
normally, cornea was clear, neurological examination was 
negative.  The diagnosis was left eye contusion.  On December 
6, 1954 the examiner noted that the veteran's left eyelid was 
still discolored and swollen, small ecchymosis conjunctiva 
lateral to iris, pupils reacted normally, asymptomatic.  The 
veteran's December 15, 1954 separation examination did not 
note any eye disorders, however the opthalmoscopic clinical 
evaluation showed "NE" in the normal evaluation column. 

A March 1955 letter from the veteran's private doctor, Dr. 
Switzer, indicated that he had treated the veteran since 
January 1955 and the veteran had severe diplopia.  The 
veteran had a paralysis of the fourth cranial nerve and part 
of the third cranial nerve with a resulting severe strabismus 
accounting for the diplopia.  His vision in the left eye was 
20/30 -2.  The doctor noted that the veteran was discharged 
from service while the eye was still closed from edema and 
was not provided with an opthalmological examination.  Dr. 
Switzer further stated that had the veteran been provided a 
complete diagnosis for his eye disorder during service, he 
would not have been discharged without treatment.  

During a November 1955 VA examination the veteran complained 
of double vision and indicated that he was unemployed from 
December 1954 to September 1955.  He apparently had problems 
judging distance as a truck driver.  He had uncorrected 
vision of 20/20 and the diagnosis was pterygii, medial, 
lateral o. u. mild.  

In a February 1956 letter of correspondence, Dr. Switzer 
indicated that the veteran seldom complained of diplopia due 
to the fact that he evidently developed abnormal retinal 
correspondence.  In March 1956 the veteran was hospitalized 
by the VA due to his double vision.  The veteran had some 
diplopia upon looking downward and had some weakness of 
depression in the left eye probably due to a 
nuclear lesion.  The diagnoses were decrease of function of 
inferior rectus muscle, left, probably nuclear; decrease of 
function of superior oblique muscle, left, probably nuclear; 
myopia, axillary; diplopia; ptosis, upper eyelids.  

A June to July 1965 VA hospital report showed the veteran's 
diagnoses included paresis of the left superior oblique and 
left inferior rectus muscles of the left eye on a nuclear 
basis, acute conjunctivitis, myopia OU and diplopia.  An 
August 1967 VA hospital report revealed that the veteran 
complained of intermittent diplopia since service.  
Neurological evaluation of the left eye found weakness of 
function of the left inferior rectus and left superior 
oblique.  

An August 1999 letter from a private ophthalmologist, Dr. 
Mitzel, indicated that the veteran underwent ocular muscle 
surgery in an attempt to reduce or eliminate the diplopia.  
He also underwent cataract extraction in both eyes.  The 
diagnosis was diplopia.  The examiner noted that although the 
previous records were not reviewed, it appeared that the head 
injury involved traumatic injury to the left lateral recti 
muscle.  

An October 1999 VA examination indicated that the veteran was 
a truck driver for approximately 30 years following his left 
eye injury.  He had muscle surgery for diplopia 9 years 
earlier.  The examiner opined that the veteran had a 
disability of less than 5 percent due to his diplopia.  A 
December 2001 VA examination showed that the veteran had a 
diagnosis of posterior capsular film of the left eye.  The 
examiner opined that the veteran's problems could well be due 
to his posterior capsular film which was a postoperative 
cataract surgical residual.  In an April 2002 addendum, the 
examiner asserted that the cataract of the left eye was not 
the result of the contusion in 1954.  

An August 2005 VA examination in reporting the veteran's 
medical history as presented by the veteran, indicated that 
the veteran's left eye was swollen shut at the time of his 
discharge from service.  The examiner noted that the veteran 
had lens implants in both eyes and complained of double 
vision on all fields of gaze.  The diagnoses were alternating 
extropia, left hypotropia, pseudophakia ou and functional 
visual loss.  The examiner noted that the veteran had 
strabismus that could cause double vision.  The examiner 
opined that the question whether the veteran's fight in 1954 
could have caused the disorder cannot be resolved with 
complete certainty.  Due to the huge disparity in the claims 
folder it was not possible for the examiner to render an 
opinion with any certainty.

In May 2006 the Board requested an independent medical 
opinion regarding the veteran's left eye disorder, which was 
rendered in June 2006 and is of record.  The independent 
examiner in recapitulating the veteran's contention noted 
that the veteran claimed to develop double vision from his 
in-service trauma and was found to have left superior oblique 
and inferior rectus dysfunction by an outside opthamologist 
in 1955.  The examiner stated that the limited nature of the 
veteran's records and discrepancy between the records and his 
own claims made it impossible to conclusively determine 
whether the December 1954 trauma caused his dysmotility and 
diplopia.  Blunt trauma significant enough to cause 
periorbital selling and ecchymosis as was described is a 
possible cause for orbital wall fractures with extraocular 
muscle entrapment.  Significant blunt trauma could also cause 
cranial nerve dysfunction, as was suggested to be the 
underlying mechanism of the veteran's dysmotility.  The 
examiner opined that such a "nuclear" basis for the 
veteran's disorder seems less likely given the fact that the 
veteran's inferior rectus was affected without the medial 
rectus as would be expected with an inferior branch third 
nerve palsy.  The examiner noted that there was no eyelid 
swelling noted on the veteran's separation examination.  He 
further explained that eyelid selling is significant because 
if present, it could obstruct the veteran's vision and 
effectively block his diplopia.  The independent examiner 
concluded that if it is assumed that the veteran's swelling 
resolved by the time of separation, then it is unlikely that 
the patient had his diplopia and dysmotility at that time or 
he would have been expected to complain of such symptoms.  
If, however, it is assumed that the veteran accurately 
described to his private doctor that his eye was swollen at 
the time of discharge, then it is as likely as not that the 
veteran's in-service injury on December 4, 1954 caused his 
diplopia.  

In sum, the veteran sustained a blow to his left eye in 1954 
during service and was discharged shortly thereafter.  He has 
been continuously treated for his left eye disorder since 
service.  While it is unclear from the service medical 
records whether the veteran's left eye remained swollen at 
the time of discharge, the veteran for over 50 years has 
consistently reported that his left eye was swollen during 
separation.  He related this to his private doctor in early 
1955, as well as during his September 1999 RO hearing and 
August 2005 VA examination.  Thus it will be assumed that the 
veteran's left eye was swollen at the time of separation.  
There are medical opinions of record indicating that the 
etiology of the veteran's left eye disorder cannot be 
determined with conclusive certainty, however the June 2006 
independent examiner opined that if the veteran's left eye 
was swollen during discharge then it is as likely as not that 
the veteran's in-service eye injury caused his diplopia.  
Therefore, in light of this opinion and the totality of the 
evidence, the Board finds that there is a causal relationship 
between the veteran's service and his left eye disorder.  
Therefore, in giving the veteran the benefit of the doubt, 
the Board finds that the evidence is in relative equipoise 
with regard to the claim.  Hence, service connection is 
warranted for a left eye 
disorder.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, given that 
the veteran's claim is being granted, any defect in VCAA 
notice is harmless and the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition.  

ORDER

The appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


